IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


 NGUYEN VU,                                   : No. 106 EM 2018
                                              :
                     Petitioner               :
                                              :
                                              :
              v.                              :
                                              :
                                              :
 JUDGE SANDY L.V. BYRD, PRESIDENT             :
 JUDGE SHEILA A. WOODS-SKIPPER                :
 THE COURT OF COMMON PLEAS OF                 :
 PHILADELPHIA COUNTY,                         :
                                              :
                     Respondents              :


                                       ORDER



PER CURIAM

      AND NOW, this 26th day of November, 2018, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Prohibition and the Motion for

a Stay are DENIED. The Prothonotary is DIRECTED to strike the names of the judges

from the caption.